DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 6 April 2021 has been entered.  Claims 3-6 have been cancelled and claims 13-25 are new.  Claims 1, 2 and 13-25 are pending examination.
The previous rejection of claims 1-6 under 35 U.S.C. 112(b) has been withdrawn in light of Applicants amendment filed 6 April 2021.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13-16, 18-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creasey et al. (US 2013/0315779). 
Regarding claims 1, 13-16, 18-21 and 23-25, Creasey et al. disclose an aqueous, acidic composition comprising: (a) an aqueous solution comprising sulfuric acid and ammonium sulfate; (b) propylene glycol; and (c) copper sulfate ([0015]-[0021], [0024]/Examples 1. Control of Odors Associated with Chicken Renderings).  
Creasey et al. disclose the aqueous solution comprises 5% to 35% ammonium sulfate and 10% to 60% of high purity (i.e.  89% to about 99.9% purity) sulfuric acid.  The disclosure of Creasey et al. provides when the concentrated aqueous solution comprises 12% ammonium sulfate (g/L) and 50% sulfuric acid (ml/L), the composition would comprise about 10.3 moles 
Creasey et al. is silent with respect to the use of the composition for adjusting the pH of water or for use in animal water or feed.  However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, the intended use of the invention, the preamble is not considered a limitation (see MPEP §2111.02).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey et al. (US 2013/0315779) and further in view of Mani-López et al. (Organic acids as antimicrobials to control Salmonella in meat and poultry products”, Food Research International, 45, 2012, pp. 713-721).
Regarding claims 2, 17 and 22, Creasey et al. disclose all of the claim limitations as set forth above.  
Creasey et al. disclose the aqueous, acidic composition is useful to control odor arising from animal and plant processing and for controlling bacterial growth on surfaces ([0002],[0023]).  Creasey et al. is silent with respect to citric acid.
Mani-López et al. teach citric acid is a known antimicrobial (p. 716/1.3.2 Citric acid and citrates).  Mani-López et al. teach citric acid is known to inhibit cells through metal chelation, in some instances resulting in enhanced pathogen inhibition versus the monocarboxylic acids like lactic acid (p. 716/1.3.2. Citric acid and citrates).  Mani-López et al. teach citric acid and its salts have demonstrated efficacy for pathogen control in both fresh and processed meat and poultry (p. 717/1.3.2. Citric acid and citrates).
Given Creasey et al. disclose an aqueous, acid composition useful for controlling bacterial growth on surfaces, since Mani-López et al. teach citric acid is known to inhibit pathogens and has demonstrated efficacy for pathogen control in processed meat, it would have been obvious to have added citric acid to the aqueous acid composition of Creasey et al. for its ability to inhibit pathogens associated with meat.  
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP §2144.06 I).  
Response to Arguments
Applicant’s arguments with respect to claims 1-6  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796